Crapser, J.
(dissenting). I dissent from the opinion of Presiding Justice Hill for reversal. I do not believe that section 204 of the Mental Hygiene Law applies to a case of this kind. This man became insane while serving a sentence and was sent to a hospital for the insane as provided by law.
Nothing can be done for Mm until the expiration of his sentence in my view of the law at the present time and I therefore vote for the affirmance of the order dismissing the writ.
Bliss, Hefferhan and Schenck, JJ., concur with Hill, P. J.; Crapser, J., dissents in a memorandum.
Order dismissing writ reversed and the matter remitted to the Special Term for a trial as to prisoner’s mental condition.